 Case: 2:20-cv-00024-SRC Doc. #: 40 Filed: 11/19/20 Page: 1 of 1 PageID #: 338




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

 JAMES COOK,                                       )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )         No. 2:20-cv-00024-SRC
                                                   )
 LUKENDRA LOCKHAR, et al.,                         )
                                                   )
                 Defendants,                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff James Cook for an extension

of time in which to respond to defendant Lukendra Lockhart’s motion to dismiss. (Docket No. 34).

In the motion, plaintiff states that he has been in segregation and unable to access his legal

documents, including the motion to dismiss to which he is attempting to respond. He seeks thirty

additional days to file his response. Good cause being shown, the Court finds that the motion

should be granted. Plaintiff will be given thirty days from the date of this order in which to respond

to defendant Lockhart’s motion to dismiss.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time (Docket No.

34) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall have an additional thirty (30) days from

the date of this order in which to submit his response to defendant Lockhart’s motion to dismiss.

       Dated this 19th day of November, 2020.


                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE
